                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 SAMIR HADEED, MD, and                            )           No. 3:15-cv-22
 JOHNSTOWN HEART AND VASCULAR                     )
 CENTER, INC.,                                    )           JUDGE KIM R. GIBSON
                                                  )
                Plaintiffs,                       )
                                                  )
         ~                                        )
                                                  )
 ADVANCED VASCULAR RESOURCES                      )
 OF JOHNSTOWN, LLC; AVR                           )
 MANAGEMENT, LLC; WASHINGTON                      )
 VASCULAR INSTITUTE, LLC; and                     )
 MUBASHAR CHOUDRY, MD,                            )
                                                  )
                Defendants.               )
                                  MEMORANDUM OPINION

I.     Introduction

       Pending before the Court are Plaintiff/Counter-Defendant Johnstown Heart and Vascular

Center, Inc. ("JHVC") and Counter-Defendant Samir Hadeed, MD's (collectively, "Plaintiffs")

Motions in Limine (ECF No. 119). These Motions have been fully briefed and are ripe for

disposition. (See ECF Nos. 120, 121, 122, 123, 128, 129, 130, 131.)

       This case arises from disputes over the operation of a vascular services center located in

Johnstown, Pennsylvania. In short, Dr. Hadeed and JHVC entered into a series of contracts with

Defendants/Counter-Plaintiffs A VR Management, LLC (" AVR Management") and Washington

Vascular Institute, LLC ("WVI") (collectively, "Defendants") by which Plaintiffs would operate

the "medical side" of the vascular services center and Defendants would manage the "business

side" of the center. The present case arose because Plaintiffs and Defendants argue that the other

side failed to comply with the duties imposed by these contracts.
        For the reasons that follow, Plaintiffs' Motion to Preclude/Limit the Introduction of

Evidence and/or Testimony Relating to Monetary Damages, Plaintiffs' Motion to Preclude the

Introduction of Evidence and/or Testimony of Plaintiffs' Alleged Breach of the Sublease, and

Plaintiffs' Motion to Preclude the Introduction of Evidence and/or Testimony of Plaintiffs'

Alleged Breach of the Washington Vascular Institute Group Physician Agreement are DENIED.

The Court will defer ruling on Plaintiffs' Motion to Preclude the Report and Testimony of John

W. (Jack) Teitz until a Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), hearing is

held.

II.     Background 1

        The present case arises from various disputes related to the operation of Advanced

Vascular Resources of Johnstown (" AVR-Johnstown"), 2 a limited liability company created to

operate and manage a vascular center in Johnstown, Pennsylvania. (ECF No. 78 at 4.)

        Advanced Vascular Resources, LLC (" A VR, LLC") 3 was formed by Mubashar Choudry,

MD to develop vascular facilities on a national level. (Id.) Dr. Hadeed and JHVC, the entity

through which Dr. Hadeed' s cardiovascular practice is conducted, reached an agreement with

AVR, LLC to open a vascular lab in Johnstown, which would become AYR-Johnstown. (Id.) To

foster the development and operation of vascular facilities across the country, Dr. Choudry also

formed AVR Management to oversee the management of A VR, LLC' s vascular labs and WVI to



1 This Background is an abbreviated version of the factual discussion in this Court's Memorandum Opinion
on Plaintiffs' Motion for Summary Judgment and Defendants' Motion for Judgment on the Pleadings and
Motion for Summary Judgment (ECF No. 78). Because the parties are familiar with the complicated factual
and procedural history of this case, the Court will not go into great detail here.
2 AYR-Johnstown is no longer a party to this action. (See ECF No. 100.)

3 A YR, LLC is not a party to the present action but is an owner of A YR-Johnstown and A YR Management.

(ECF No. 78 at 4 n.2.)

                                                   2
oversee the compensation for JHYC. (Id.) Numerous contracts were executed to govern the

relationships between the various parties. (Id. at 4-5.)

         After opening, AYR-Johnstown was an immediate success.                (Id. at 5.)   However,

complications soon arose with cash flow, timely bill paying, insurance credentialing, and

employee salary and benefit payments. (Id. at 5-6.)

         After encountering these problems, JHYC terminated some of the parties' agreements.

(Id. at 6-7.) Shortly thereafter, the parties' business relationship ended as a practical matter. (Id.)

Plaintiffs changed the locks on the vascular center premises and ran a profitable business at the

same physical location without Defendants' meaningful involvement. (Id.)

         Plaintiffs then initiated this lawsuit on January 23, 2015. (ECF No. 1.) In essence, the

Complaint alleges severe mismanagement of AYR-Johnstown by Defendants. 4 (See id. <JI<JI 44-64.)

The Complaint is divided into five counts: (1) breach of contract based on Defendants'

mismanagement of A YR-Johnstown; (2) an accounting; (3) partition/dissolution of AVR-

Johnstown; (4) breach of contract based on Defendants' failure to pay Plaintiffs' wages; and (5)

fraudulent misrepresentation. (Id.)

        Defendants denied all liability and brought five counterclaims against Plaintiffs: (1)

breach of contract based on a sublease between JHYC and A YR-Johnstown (the "Sublease") and

JHYC' s Group Physician Agreement (the "GPA") with WYI; (2) tortious interference with

contractual relations; (3) conversion; (4) unjust enrichment; and (5) breach of fiduciary duty. (ECF

No. 10 <JI<JI 114-36.)



4When the Complaint was filed, AYR-Johnstown and Dr. Choudry were also named as Defendants. (See
ECF No. 1.) They were later dismissed as Defendants. (See ECF Nos. 78, 100.)

                                                  3
        On October 17, 2016, Plaintiffs filed a Motion for Summary Judgment (ECF No. 40) and

Defendants filed a Motion for Judgment on the Pleadings and Motion for Summary Judgment on

Plaintiff's Complaint (ECF No. 44). After extensive briefing, the Court issued a Memorandum

Opinion and Order on these Motions. (See ECF No. 78.) While the Court will not give a detailed

synopsis of its holding, the Court notes that after deciding the parties' Motions, the following

claims remained: (1) JHYC's breach of contract claim based on AYR Management's

mismanagement of AYR-Johnstown in violation of AYR-Johnstown's operating agreement (the

"Operating Agreement"), with an accounting as a potential remedy for this breach; (2) JHYC' s

breach of contract claim against WYI; (3) AYR-Johnstown, AYR Management, and WYI's

counterclaim against JHYC for breach of contract; and (4) AYR-Johnstown, AYR Management,

and WYI's counterclaim for unjust enrichment against JHYC and Dr. Hadeed. (See generally id.)

        Then, on November 13, 2018, this Court dismissed AYR-Johnstown from this lawsuit to

restore subject-matter jurisdiction. (ECF No. 100.)

        Plaintiffs filed the present Motions on February 8, 2019. Trial is scheduled to begin on

July 8, 2019.

III.    Legal Standard for Motions in Limine

        "[A] motion in limine is a pretrial motion which requests that the Court prohibit opposing

counsel from referring to or offering evidence on matters prejudicial to the moving party." Smith

v. Allstate Ins. Co., 912 F. Supp. 2d 242, 246 (W.D. Pa. 2012) (Gibson, J.); Emcore Corp. v. Optium

Corp., No. 7-326, 2009 WL 3381809, at *1 (W.D. Pa. Oct. 16, 2009). "[M]otions in limine narrow the

evidentiary issues for trial and eliminate unnecessary trial interruptions. See Smith, 912 F. Supp.

2d at 246 (citing Emcore Corp., 2009 WL 3381809, at *1).

                                                 4
        A court may exercise its discretion and decide to rule on motions in limine on evidentiary

issues in appropriate cases. See In re Japanese Elec. Pros. Antitrust Litig., 723 F.2d 238, 260 (3d Cir.

1983). A "trial court should exclude evidence on a motion in limine only when the evidence is

clearly inadmissible on all potential grounds." Crestwood Membranes, Inc. v. Constant Servs., Inc.,

No. 3:15-cv-537, 2018 WL 490547, at *1 (M.D. Pa. Jan. 19, 2018) (quoting United States v. Tartaglione,

228 F. Supp. 3d 402, 406 (E.D. Pa. 2017)).

IV.     Discussion

        Plaintiffs filed four Motions in Limine in this case. (See ECF No. 119.)

        Plaintiffs' first Motion argues that Defendants' damages expert, John W. (Jack) Teitz,

should be precluded from testifying and that Defendants should be precluded from introducing

his expert report at trial.

        Plaintiffs' second Motion seeks to preclude the introduction of evidence relating to

Defendants' money damages.

        Plaintiffs' third Motion addresses Defendants' counterclaim for breach of the Sublease.

Plaintiffs explain that the Sublease is an agreement between JHVC and A YR-Johnstown and that

Defendants AVR Management and WVI were not parties to the Sublease. Plaintiffs thus argue

that Defendants should be precluded from introducing evidence related to Plaintiffs' breach of

the Sublease because such evidence is not relevant and is likely to cause confusion.

        Finally, Plaintiffs' fourth Motion seeks to preclude the introduction of evidence related to

Plaintiffs' alleged breach of the GPA as to A VR Management's breach of contract claim, as AVR

Management was not a party to the GPA.




                                                   5
             A. Plaintiffs' Motion to Preclude the Report and Testimony of John W. (Jack) Teitz

        Plaintiffs first seek to preclude the report and testimony of Mr. Teitz. Mr. Teitz was

retained to provide an expert opinion on the calculation of net profit amounts owed to

Defendants. (ECF No. 125 at 2.)

        The Court finds it necessary to hold a Daubert hearing on whether the report and proposed

testimony of Mr. Teitz meet the requirements of the Federal Rules of Evidence. The Court will

thus schedule a Daubert hearing and will defer resolving this Motion until the hearing is held.

             B. Plaintiffs' Motion to Preclude/Limit the Introduction of Evidence and/or
                Testimony Relating to Monetary Damages

                        1. The Parties' Arguments

        Plaintiffs next seek to preclude the introduction of evidence related to Defendants'

monetary damages, including Plaintiffs' income tax returns and evidence of Plaintiffs' current

financial status. (ECF No. 119 <JI 129.) Plaintiffs explain that "[t]he revenues and expenses alleged

to be at issue are incredibly complicated, and require an analysis and understanding of complex

medical procedures and facilities and insurance billing and reimbursement practices and

systems." (Id. <JI 120.) According to Plaintiffs, these expenses and systems are beyond the

knowledge of a lay juror and thus require the testimony of a qualified expert. 5 (Id. <JI<JI 121-31.)

Plaintiffs also argue that evidence of Defendants' monetary damages is irrelevant and unduly

prejudicial. (Id. <JI<JI 128-29, 138-39.)




5 This argument appears to depend on the assumption that the Court would exclude the report and
testimony of Mr. Teitz. However, as explained above, the Court declines to make a decision as to the
admissibility of Mr. Teitz's report and proposed testimony until a Daubert hearing is held.

                                                    6
              In response, Defendants characterize Plaintiffs' argument as a "complain[t] that the

damages caused by [Plaintiffs'] conduct cannot be exactly quantified."                  (ECF No. 129 at 3.)

Defendants assert that the damages caused by Plaintiffs can be determined based on the evidence.

(Id.) According to Defendants, an expert witness is not required to establish damages because

"there is nothing so complicated about the concepts of revenue and expense that the jury cannot

understand." (ECF No. 127 'iril 118, 120.) The jury should be able to reach a conclusion as to

damages without calculating reimbursements from different procedures-the jury simply has to

look at the general financial condition of the entities. (Id.      <_[   122.) Defendants also argue that at

the very least, the Court should defer deciding this issue until all the evidence has been presented.

(Id.   <_[   120.)

                           2. Legal Standard

              "As a general principle, '[e]xpert evidence is not necessary ... if all the primary facts can

be accurately and intelligibly described to the jury, and if they, as [persons] of common

understanding, are as capable of comprehending the primary facts and of drawing correct

conclusions from them as are witnesses possessed of special or peculiar training of the subject

under investigation."' Oddi v. Ford Motor Co., 234 F.3d 136, 159 (3d Cir. 2000) (alterations in

original); Donaldson v. Lensbouer, CIVIL ACTION NO. 3:15-63, 2017 WL 5634130, at *5 (W.D. Pa.

Nov. 21, 2017) (Gibson, J.) (citing Oddi, 234 F.3d at 159; Yoder v. Sportsman's Guide, Inc., No. 2:14-

cv-937, 2015 WL 7009547, at *11-12 (W.D. Pa. Nov. 12, 2015)); see Carnegie Mellon Univ. v. Marvell

Tech. Grp., Ltd., Civil Action No. 09-290, 2012 WL 6562221, at *16 (W.D. Pa. Dec. 15, 2012)

("[E]xpert testimony is not permitted if it consists of drawing simple inferences 'from

uncomplicated facts that serve only to buttress [a party's] theory of the case."' (quoting In re

                                                       7
Rezulin, 309 F. Supp. 2d 531, 551 (S.D.N.Y. 2004))); Fellner v. Supreme Corp., Civ. A. No. 92-3680,

1995 WL 79787, at *9 (D.N.J. Feb. 21, 1995) ("[I]f a jury is capable of understanding the subject

matter through its own knowledge and experience, expert testimony is not admissible because it

will not assist the trier of fact. It is only when the jury is incapable of making sense of the

underlying facts that expert opinion is admissible." (citing Fed. R. Evid. 702)).

       However, if an issue is "beyond the ken of a lay jury," expert testimony is required. See

McMunn v. Babcock & Wilcox Power Generation Grp., 869 F.3d 246,267 (3d Cir. 2017).

                     3.Analysis

       The Court declines to decide this issue at this time and will thus DENY the Motion

without prejudice. The Court is hesitant to determine whether Defendants' presentation of

damages requires expert testimony without observing and evaluating the presentation of

damages. Deferring this issue is particularly appropriate considering that Plaintiffs seek to

preclude a large category of evidence, some of which may be relevant to issues other than

damages. See Leonard v. Stemtech Health Scis., 981 F. Supp. 2d 273, 276 (D. Del. 2013) ("Evidentiary

rulings, especially ones that encompass broad classes of evidence, should generally be deferred

until trial to allow for the resolution of questions of foundation, relevancy, and potential prejudice

in proper context."). Because a "trial court should exclude evidence on a motion in limine only

when the evidence is clearly inadmissible on all potential grounds," the Court will not exclude

Defendants' evidence of damages at this time. Crestwood Membranes, Inc. v. Constant Servs., Inc.,

No. 3:15-cv-537, 2018 WL 490547, at *1 (M.D. Pa. Jan. 19, 2018) (quoting United States v. Tartaglione,

228 F. Supp. 3d 402, 406 (E.D. Pa. 2017)); see also Frintner v. TruePosition, 892 F. Supp. 2d 699, 707




                                                  8
(E.D. Pa. 2012) (explaining that "if the context of trial would provide clarity," the Court may defer

the issues raised by motions in limine until trial).

            C. Plaintiffs' Motion to Preclude the Introduction of Evidence and/or Testimony
                of Plaintiffs' Alleged Breach of the Sublease

                      1. The Parties' Arguments

        In their third Motion, Plaintiffs address Defendants' counterclaim for breach of the

Sublease, which was an agreement between JHVC and A VR-Johnstown. Plaintiffs explain that

in its Memorandum Opinion and Order on the parties' Motions for Summary Judgment, this

Court allowed Defendants-which included AVR-Johnstown-to proceed on their counterclaim

for breach of contract as to the Sublease. See Hadeed v. Advanced Vascular Res. of Johnstown, LLC,

Case No. 3:15-cv-22, 2017 WL 4998663, at *26 (W.D. Pa. Oct. 30, 2017). However, A VR-Johnstown

is no longer a party to this case. Plaintiffs argue that because AVR-Johnstown is no longer a party

and because A VR Management and WVI are not parties to the Sublease, evidence or testimony

related to the Sublease and Plaintiffs' alleged breach of the Sublease should be precluded from

introduction at trial. (ECF No. 119 <j[<j[ 142-45.) Plaintiffs assert that the introduction of such

evidence is not relevant, is prejudicial, and is likely to cause confusion. (Id. <j[ 146.)

        In response, Defendants do not dispute that A VR Management and WVI are not parties

to the Sublease. Instead, Defendants argue that evidence of the breach of the Sublease is still

relevant to the case because (1) the breach is integral to this case's factual background (and

particularly to an understanding of the various agreements governing the parties' relationship),

(2) the Sublease is "part and parcel of the various other agreements entered into by the parties,"




                                                   9
and (3) the breach of the Sublease relates to Defendants' defenses and unjust enrichment

counterclaim. (ECF No. 127 <J[ 144.)

                     2. Analysis

       The Court agrees that the allegations surrounding the breach of the Sublease are relevant

even though the remaining Defendants were not parties to the Sublease.

       First, Plaintiffs' alleged breach of the Sublease is relevant to Defendants' breach of

Sublease counterclaim. Regardless of whether AYR Management and WVI were parties to the

Sublease, a counterclaim for breach of the Sublease remains as to Defendants because Plaintiffs

failed to seek summary judgment on this basis. See Hadeed, 2017 WL 4998663, at *26 & n.39 ("The

Court notes that Plaintiffs did not provide arguments in favor of or ask the Court to grant

summary judgment such that Defendants other than Choudry are dismissed from the

counterclaims under the Sublease or the GPA. The Court declines to consider whether all three

remaining Defendants are appropriate counter-claimants under both of these agreements sua

sponte."). By attempting to preclude evidence of Plaintiffs' breach because Defendants were not

parties to the Sublease, Plaintiffs appear to essentially seek dismissal of the counterclaim for

breach of the Sublease. A motion in limine is not the appropriate vehicle for this challenge.

       Moreover, the alleged breach of the Sublease is relevant to Defendants' defenses. One of

Plaintiffs' claims in this case is for breach of the Operating Agreement based on AYR

Management's reckless mismanagement of AYR-Johnstown. See Hadeed, 2017 WL 4998663, at *7-

9; (ECF No. 110 at 3). However, Defendants assert in their Pretrial Statement (ECF No. 112) that

Plaintiffs' wrongful termination of the Sublease and changing of the locks to AYR-Johnstown's

facility prevented AYR Management from being able to manage the business affairs of AYR-

                                                10
Johnstown. (Id. at 5-6; see also ECF No. 130 <_![ 2). It thus appears that Plaintiffs' alleged breach of

the Sublease is relevant to Defendants' defense against Plaintiffs' claim of mismanagement.

         The Court will thus DENY Plaintiffs' Motion to Preclude the Introduction of Evidence

and/or Testimony of Plaintiffs' Alleged Breaches of the Sublease and Amendment to Master

Lease. Plaintiffs' contention is best raised pursuant to Federal Rule of Civil Procedure 12 or 50,

not through a motion in limine.

             D. Plaintiffs' Motion to Preclude the Introduction of Evidence and/or Testimony
                of Plaintiffs' Alleged Breach of the Washington Vascular Institute Group
                Physician Agreement

                        1. The Parties' Arguments

        In its final Motion, Plaintiffs seek to preclude the introduction of evidence of Plaintiffs'

alleged breach of the GPA as it relates to AVR Management. (ECF No. 119 <_![ 152.) Plaintiffs

explain that Plaintiffs' alleged breach of the GP A is irrelevant as to A VR Management because

the GP A was an agreement between JHVC and WVI-A VR Management was not a party to the

GPA. (Id.<_![<_![ 151-52.)

        Defendants respond that Plaintiffs' breach of the GP A is relevant.

                        2. Analysis

        The Court finds Plaintiffs' alleged breach of the GP A to be relevant to Defendants' breach

of contract counterclaim. Although A VR Management was not a party to the GPA, a breach of

the GP A counterclaim remains as to both A VR Management and WVI because Plaintiffs failed to

seek summary judgment on this basis. See Hadeed, 2017 WL 4998663, at *26 & n.39. Defendants




                                                  11
are thus entitled to present evidence relevant to their counterclaim. Plaintiffs' contention is best

raised pursuant to Federal Rule of Civil Procedure 12 or 50, not through a motion in lirnine.

       The Court will thus DENY Plaintiffs' Motion to Preclude the Introduction of Evidence

and/or Testimony of Plaintiffs' Alleged Breaches of the Washington Vascular Institute Group

Physician Agreement.

V.     Conclusion

       For the reasons explained above, the Court will defer ruling on Plaintiffs' Motion to

Preclude the Report and Testimony of John W. (Jack) Teitz until a Daubert hearing on this Motion

is held. The Court will DENY Plaintiffs' Motion in Lirnine to Preclude/Limit the Introduction of

Evidence and/or Testimony Relating to Monetary Damages, Motion in Lirnine to Preclude the

Introduction of Evidence and/or Testimony of Plaintiffs' Alleged Breaches of the Sublease and

Amendment to Master Lease, and Motion in Lirnine to Preclude the Introduction of Evidence

and/or Testimony of Plaintiffs' Alleged Breaches of the Washington Vascular Institute Group

Physician Agreement.




                                                12
                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 SAMIR HADEED, MD, and                            )           Case No. 3:15-cv-22
 JOHNSTOWN HEART AND VASCULAR                     )
 CENTER, INC.,                                    )           JUDGE KIM R. GIBSON
                                                  )
                Plaintiffs,                       )
                                                  )
        ~                                         )
                                                  )
 ADVANCED VASCULAR RESOURCES                      )
 OF JOHNSTOWN, LLC, AVR                           )
 MANAGEMENT, LLC, WASHINGTON                      )
 VASCULAR INSTITUTE, LLC, and                     )
 MUBASHAR CHOUDRY, MD,                            )
                                                  )
                Defendants.                       )


                           -+h                ORDER

       NOW, this     2L/      day of April, 2019, upon consideration of Plaintiff/Counter-Defendant

Johnstown Heart and Vascular Center, Inc. and Counter-Defendant Samir Ha deed, MD' s Motions

in Limine (ECF No. 119) and Defendants/Counter-Plaintiffs AVR Management, LLC and

Washington Vascular Institute, LLC' s responses thereto, and for the reasons set forth in the

Memorandum Opinion accompanying this Order, it is HEREBY ORDERED that:

            1. Plaintiffs' Motion in Limine to Preclude/Limit the Introduction of Evidence and/or
               Testimony Relating to Monetary Damages is DENIED;

            2. Plaintiffs' Motion in Limine to Preclude the Introduction of Evidence and/or
               Testimony of Plaintiffs' Alleged Breaches of the Sublease and Amendment to
               Master Lease is DENIED; and

            3. Plaintiffs' Motion in Limine to Preclude the Introduction of Evidence and/or
               Testimony of Plaintiffs' Alleged Breaches of the Washington Vascular Institute
               Group Physician Agreement is DENIED.
       It is FURTHER ORDERED that, upon consideration of Plaintiffs' Motion to Preclude the

Report and Testimony of John W. (Jack) Teitz, the Court finds it necessary to hold a Daubert v.

Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), hearing on whether the report and proposed

testimony of Mr. Teitz meet the requirements of the Federal Rules of Evidence. A Daubert hearing

on Plaintiffs' Motion is scheduled for Monday, June 10, 2019 at 10 a.m. in Courtroom A, 319

Washington Street, Johnstown, PA 15901.


                                             BY THE COURT:




                                               \~
                                             KIM R. GIBSON
                                             UNITED STATES DISTRICT JUDGE
